DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention III in the reply filed on 11/28/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden on the Examiner.  This is not found persuasive because the inventions between a disposable curtain system, hook attachment, quick-release system, and a method of attaching a curtain system with a roller, do not overlap in scope and renders a serious search burden for the Examiner to examine four distinct inventions. Invention I positively recites a curtain system with a curtain attachment with a neck and a head and an optional locking mechanism, that a hook attachment, a quick-release system that has an insert and a sliding locking mechanism with an alignment member, and a method of attaching a curtain system with a roller do not require the specifics of.  The inventions have a materially different design and mode of operation, are mutually exclusive, and are not obvious variants.  
Regarding the species election requirement, Species F should be Figures 16-18.  Applicant has selected Species A, Figures 1-3.  The Examiner notes that there are subspecies present within the election between species requirement.  For example, while Species C and E are both drawn to a quick release system, the slots are different and the nibs are different, requiring search burden for the Examiner.  Further, the systems operate differently and Applicant’s disclosure makes admission of alternate embodiments.  Similarly, Species F, Figures 16-18 is directed to an alternate embodiment of a quick release system that operates with a reel; Species G is a quick release system that operates with a switch.  Species I, J, K, are alternate embodiments of extensions and they do not function in the same manner and require search burden.  Species L depicts an entirely different comprehensive system than Species A.  Species M depicts an alternate embodiment of an alignment tool or holder 500 not depicted in the embodiment of Species A.  Species D and E depict different embodiments and shape of a locking member that require search burden.  The Examiner will examine the claims with respect to the election of Invention III that are in accordance with the embodiment of species A and corresponding subspecies depicted in species A.  Species B, C, and H will also be considered with respect to the elected invention of a quick-release system of Invention III that was elected.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first portion and second portion are at different angles must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Examiner notes that there are no description of angles in the specification; no new matter should be added.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the cradle or receiver attachment" in line 7.  There is insufficient antecedent basis for this limitation in the claim or it is unclear if “receiver attachment” is referring to “receiver” above in the claim.
Claim 13 recites the limitation "the neck and the head" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 unclearly recites “a housing for receiving the head in the housing is within the housing.”
Claim 19 recites the limitation "the extension attachment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-16, 18, and 21 are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 13, 18, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Olsen  et al. (U.S. 2022/0015567 A1) [567].
Regarding Claim 12, as best understood, Reference [567] discloses a cradle or receiver (1651); a curtain attachment (1653) having an insert (1652) for cooperating with the cradle or receiver; and a sliding locking mechanism (1650), wherein the locking mechanism is located on the cradle or receiver attachment for locking the insert into the cradle or receiver.
Regarding Claim 13, as best understood, Reference [567] discloses wherein the insert includes the neck and the head on a first side and a curtain engagement on the other side and wherein a lower portion of the head proximate the neck rests in the cradle or receiver when in use.
Regarding Claim 18, as best understood, Reference [567] discloses wherein the sliding locking mechanism is on a front, back or side or the cradle or receiver.
Regarding Claim 21, as best understood, Reference [567] discloses the quick-release system for use with the curtain system of claim 12, wherein the curtain system is disposable.
The Examiner notes that the curtain system is not positively recited and is interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claims 12, 13, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Olsen  et al. (U.S. 2022/0015567 A1 Figs. 19-22) [567b].
Regarding Claim 12, as best understood, Reference [567b] discloses a cradle or receiver (265); a curtain attachment (180, 260) having an insert (top and bottom of 260) for cooperating with the cradle or receiver; and a sliding locking mechanism (266, 1266), wherein the locking mechanism is located on the cradle or receiver attachment for locking the insert into the cradle or receiver.
Regarding Claim 13, as best understood, Reference [567b] discloses wherein the insert includes the neck (bottom of 260) and the head (top of 260) on a first side and a curtain engagement on the other side and wherein a lower portion of the head proximate the neck rests in the cradle or receiver when in use.
Regarding Claim 17, as best understood, Reference [567b] discloses wherein the cradle or receiver includes a housing for receiving the head in the housing is within the housing, said at least one of the cradle or said receiver having a first portion of an opening for receiving the head and second portion of the opening for holding the head, wherein said first and second portions are at different angles; and wherein said openings have a slot through the openings for receiving the neck.  The Examiner notes, as best understood from the claim language, that the opening of 266 is different than the angle of 267. 
Regarding Claim 18, as best understood, Reference [567b] discloses wherein the sliding locking mechanism is on a front, back or side or the cradle or receiver.
Regarding Claim 19, as best understood, Reference [567b] discloses wherein the extension attachment includes a housing, said housing having at least one protrusion for alignment on a first side and at least one indention for alignment on an opposite side of the housing.
Regarding Claim 21, as best understood, Reference [567b] discloses the quick-release system for use with the curtain system of claim 12, wherein the curtain system is disposable.
The Examiner notes that the curtain system is not positively recited and is interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen  et al. (U.S. 2022/0015567 A1 Figs 19-22) [567b] in view of Olsen  et al. (U.S. 2022/0015567 A1 Fig. 8A) [567c].
Regarding Claim 14, as best understood, Reference [567b] discloses the claimed invention, but does not explicitly disclose wherein the curtain attachment includes a protruding alignment member on a first side and a receiving alignment member on a second side.
Nevertheless, Reference [567c] teaches a protruding alignment member (431) on a first side and a receiving alignment member (434) on a second side.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the curtain attachment assembly of Reference [567b] with the attachment assembly 430 as taught by Reference [567c] in order to securely clip a curtain at the bottom of a curtain hanging system.
Regarding Claim 15, as best understood, the previously made combination of Reference [567b] / [567c] discloses the wherein the protruding member has a geometric shape that matches the receiving alignment member.
Regarding Claim 16, as best understood, the previously made combination of Reference [567b] / [567c] discloses the claimed invention, but does not explicitly disclose wherein the protruding member is triangular that matches the receiving alignment member which is a triangular opening.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the curtain attachment assembly of Reference [567b] / [567c] with the choice of a triangular shaped connection for aesthetic purposes.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.  The disclosure does not recite a triangular description or criticality for a triangular shape.  The Examiner notes that no new matter may be added to the specification by amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677